vernment ent government entities division department of the treasury internal_revenue_service washington d c - uil may se -toep rat legend taxpayer a taxpayer b ira x trustee m trustee n children county c this is in response to the date letter submitted by your authorized representatives on your behalf in which you request a series of letter rulings under sec_408 of the internal_revenue_code your letter of date was supplemented by letters of may and the following facts and representations support your ruling_request taxpayer a whose date of birth was october died on january taxpayer a was survived by his wife taxpayer b whose date of birth was july at the time of his death taxpayer a maintained ira x an individual_retirement_arrangement taxpayer a had not reached the required_beginning_date for distributions from iras the estate of taxpayer a was named as the beneficiary of ira x pursuant to taxpayer a’s will dated marct taxpayer b was named as personal representative of taxpayer a’s estate domiciliary letters evidencing this fact were issued by the county c probate registrar on may article section of taxpayer a’s will provides in relevant part that the personal representative may make distributions in cash or in-kind and without any requirements that each item be distributed or divided ratably after distribution of tangible personai property the granting of a specific_bequest and an option to purchase certain real_estate all provided for in article article of taxpayer a's will divides the residue of the estate into marital and residual shares y h page following a fractional formula designed to fund the marital share with a fraction of the estate sufficient to eliminate estate_tax it is represented that the will including this provision does not preclude allocating the entire proceeds of ira x to the marital share and such an allocation is in accord with wisconsin law article sec_3_1 distributes the marital share to the trustee of the marital trust to be administered purstant to article article sec_4 c states my spouse shall have the right from time to time to withdraw from the principa of this marital trust upon my spouse's written request delivered to the trustee all or any part of said principal article sec_9_1 appoints trustee m or its successor or successors as initial trustee of any trust to be created hereunder article section states generally that any trustee may resign after thirty days written notice and further that in the event the trustee is removed or ceases to act for any reason then my spouse if living shall appoint a successor trustee the successor of trustee m is trustee n on may trustee n formally declined to serve as trustee of the trusts created under the provisions of taxpayer a’s will on june letters of trust were issued to the three children children of taxpayer a and taxpayer b on january the children resigned as co-trustees of the marital trust it is represented that the declination of trustee n and the resignations of the children are valid under state law effective midnight january of taxpayer a's will taxpayer b appointed herself as trustee of the marital trust pursuant to the authority given to her in article section taxpayer b as personal representative of the estate will cause the ira x proceeds to be distributed to the estate whereupon she will allocate the proceeds to the marital share pursuant to article sec_3_1 of the will she will then distribute the proceeds to the marital trust of which she is the trustee in accordance with her right under the maritai trust to request distribution of the ira x proceeds she will do so as beneficiary of the marital trust finally pursuant to said request she will in her capacity as trustee directly transfer the ira proceeds to an ira in her own name no federal or state estate or transfer_taxes were due upon taxpayer a’s death and all expenses were paid from assets other than ira x the statutory time for filing claims against taxpayer a’s estate expired on june septembel representative or the heirs and beneficiaries of the decedent no part of ira x has been or will be charged with or used for payment of debts funeral bills expenses of administration or taxes at all times subsequent to taxpayer a’s death ira x has been maintained in his name no distributions have been made from ira x as of the date of this ruling_request and ira x remains in the name of taxpayer a no further such claims may be made against the estate the personal a date prior to the beneficiary determination_date based on the above facts and representations you through your authorized representative request the following letter rulings ira x will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to taxpayer b taxpayer b will be eligible to roll over or transfer by means of a trustee to trustee transfer the proceeds from ira x into an ira set up and maintained in her own name as long as the rollover or transfer occurs no later than the day from the date the proceeds are received by taxpayer b in her capacity as personal representative of taxpayer a’s estate page taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for the year in which the distribution and rollover or transfer of the ira x proceeds is made pursuant to the second requested ruling any portion of the amounts timely rolled over or transferred to an ira set up and maintained in taxpayer b’s name with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained on date final income_tax regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the final regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual's ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira ifa trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust although not specifically stated in the final regulations a surviving_spouse may not elect to treat the ira of a decedent as his her own if an estate is the beneficiary of the ira even if the spouse is both the sole executor trix of the estate and also the sole beneficiary of the estate the preamble to the final regulations provides in relevant part that page a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distrioution over into his her own ira even if the spouse is not the sole beneficiary of the deceased’s ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate in this case the ira x account balance remaining at taxpayer a's death is payable to taxpayer a’s estate pursuant to the terms of taxpayer a's will taxpayer b taxpayer a’s surviving_spouse is the personal representative of taxpayer a’s estate and the beneficiary of the marital trust set up thereunder as personal representative taxpayer b will cause the ira x proceeds to be paid to taxpayer a’s estate after which she will allocate them to the marital share and distribute them to the marital trust as trustee and beneficiary of the marital trust she will transfer the proceeds directly from the marital trust to an ira in her own name said transfer will occur within days of the date the ira amounts are distributed from ira x under the facts stated above taxpayer b is to be treated as the payee and beneficiary of ira x for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we conclude as follows ira x will not be treated as an inheirited ira within the meaning of sec_408 of the code with respect to taxpayer b taxpayer b will be eligible to roll over or transfer by means of a trustee to trustee transfer the proceeds from ira x into an ra set up and maintained in her own name as long as the rollover or transfer occurs no later than the day from the date the proceeds are received by taxpayer b in her capacity as personal representative of taxpayer a’s estate taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for the year in which the distribution and rollover or transfer of the ira x proceeds is made pursuant to the second requested ruling any portion of the amounts timely rolled over or transferred to an ira set up and maintained in taxpayer b’s name this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira to be set up by taxpayer b will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that taxpayer b's rollover of the ira x distribution will be made within the time frame referenced in code sec_408 i it is noted that taxpayer b has reached the required_beginning_date and her new ira is subject_to the applicable mandatory distribution_requirements of code sec_408 pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your first listed authorized representative and a copy is being sent to your second listed representative page at the author of this ruling is who may be reached _ sincerely yours fiers when anager employee_plans technical group enclosures deleted copy of letter_ruling form_437 i l
